Title: Sarah Bache to William Temple Franklin, 16 September 1779
From: Bache, Sarah Franklin
To: Franklin, William Temple


Dear Temple
Philadelphia September. 16 1779
There is nothing you could have sent me that would have been half so acceptable as the Bust of my dear Father, I am in hourly expectation of seeing it, and long as anxiously for its coming as if I could converse with it, Mr Hopkinson has made me promise to send for him when it comes, and I promise you every ceremony shall be performed on the opening of the Box that you desire.
I have had two or three letters from your Father this Summer, who is perfectly well, always inquires afectionately about Papa’s health and yours, he sent Betty a present of a Bonnet lately, whenever I hear from you I always write to him, by the great fire in N. York when the Kings stores were burnt, he writes me he lost four thousand pound’s, Thomas is still with him—
Mr Bache writes to you by this opportunity, the Children are quite well Willy often speaks of you and asks when he is to go to Paris to his Grandpapa—
Mr Gerard will take care of a little Box of Squirril Skins for you, which is all I could get at present I think there is eighty four, as soon as I can collect more you may depend on my sending them to you, ever since you have been gone I have been looking out for some and tho I have been most of the time in the country could never procure any tho I have had a thousand promises, I have been lucky enough to find out two little Boys who live near Mr Dufeilds that have traind a house Cat up to hunt ground squirrils and they will let me have all they take—
The house at Bethlehem is at present so unsetled cotton so scarce, and the people so much taken up in Manufacturing for their own Family that there is no such thing as getting any thing done by them, at Ledietz the second Moravian setlement, where there is plenty of their best spinners, and the Lady Abbess an acquaintance of mine (who Papa will know by the name of Polly Pennery she inquired much about him and desired her best respects when I wrote) who promiss’d to use her interest to get me two pound of Cotton spun for Stockings and a piece of Linnen of forty yards wove, I took it some months before I left Manheim myself, and was to have had it home last month was a year, the other day I had a letter telling me that if I would wait with patience another year I might depend on having it, but I have sent for it away, as my patience like my linnen is quite wore out, however you may depend on me that if things on this side the water should be in any degree as they used to be the cotton shall be sent to you or any thing else that its in my power to oblige you in, for their is few people for whom I have more afection, you desire me to name what I want on your side the Water, I shall take the liberty of mentioning a few things which I cannot procure here for money and which I shall be much obliged to you for, a small trunk with writing materials from paper down to sand, this bad as it is we were obliged to a Freind for, a small pocket book a good pen knife and scissors, and some paris needles with some of the darning kind, the last three articles I hear are better made at Paris, than any other part of the world, the thead you ordered me was the best I ever worked with I wish you could procure me some more of the same, and some of different colours, and a small quantity of Muslin, or any other materials for Caps as I now am grown too old to go without, and I cannot give forty pound a yard for Muslin and ten dollars a yard for ribon to fasten it on, the things may be sent in something that will serve me for a work trunk or Basket as all mine have been worn out with traveling about, perhaps you may have it in your power to send them by the return of this ship which would greatly add to the obligation— when my Father is at leasure I wish you would mention to him that our beds are much worn out with moving about and no ticking to be had here the pillows too in the same way, I am obliged to borrow dishes and plates whenever we ask a Friend which is very disagreable tho but seldom, and knifes and forks, I should be glad to have some common hankerchiefs, with coarse check for Bed cases, these things I hope my dear Papa will not think unnessary, and I shall be obliged to your Friendship to take a proper time to mention it to him—
Willy and our little Black ey’d parrot who I am sure you would be fond of if you knew her, (she is just the age Will was when you came from england, and goes down stairs just like him) both join in love to you, she desires you would send her a doll not a fine one, but one that will bear to be pul’d about with a great deal of Nursing, there is no such things to be had here as toys for Children— the plates I mentioned above I do not wish to have of China any thing in the Queens Ware way will do every bit as well, a common sett of what is called breakfast China would be very acceptable, tho Mr B. and I drink milk of a morning yet I want the other when a Friend comes here in the afternoon as I dont like to use my best in common, this will be a troublesome letter but I trust you will excuse it—
The Dufeild Family, and the Miss Cliftons I delivered your compliments too, and they desire to be remembered to you in a particular manner, the latter have just made a Vandue and are going in lodgings almost as far as Pools bridge, Mr & Mrs Peters I have not seen since I receiv’d yours, she now lays in the Country with her second Son, I shall deliver your Compliments as soon as she comes to town— I am with great Sincerity your very Afectionate Aunt
S Bache
 
Endorsed: Ansd 19 Mar 80— / Mrs Bache Sep. 16. 1779
